PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/313,704
Filing Date: 23 Nov 2016
Appellant(s): KOMADA et al.



__________________
BENJAMIN C. STASA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020; 01/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2020 from which the appeal is taken is being maintained by the examiner.


(2) Response to Argument
Appellant states, “With regard to claim 1, the limitation ‘feedback control the rotation the rotational speed of the rotating body or the torque applied to the rotating body to make the detected actual rotational speed or the detected actual torque of the wheel equal to a predetermined target value’ is thus neither disclosed nor suggested by the prior art”. 
Examiner respectfully disagrees.  SATONAKA teaches, using the broadest reasonable interpretation of structure components capable and performing the functions of detecting rotational speed or torque of a wheel, acquiring said detected speed or torque of a wheel, and controlling the speed or torque of a rotating body to match a predetermined target value equal to the detected speed or torque of a wheel (See SATONAKA Fig. 1 - #3, 6, 7, 8, 9, 10, 11 rollers, load motors, control unit, load sensors, wheel speed sensors, drive force sensors, roller speed sensors).  Further, SATONAKA teaches controlling the rollers based on calculations as a function of the detected vehicle/wheel speed correcting for running resistance, friction, slip, etc. to match the roller speed or torque to the detected vehicle/wheel speed or a predetermined target value (See SATONAKA Fig. 7; See SATONAKA Para 0026).  In combination with SATONAKA, MURASE further teaches structure components to control a chassis dynamometer to match obtained vehicle speed (See MURASE Para 0006, 0011).  MURASE further teaches structure components to control a test vehicle according to a control value (See MURASE Para 0002, 0012-0022). However, neither 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAYMOND L NIMOX/            Primary Examiner, Art Unit 2864                                                                                                                                                                                            
Conferees:
/JOHN E BREENE/            Supervisory Patent Examiner, Art Unit 2864                                                                                                                                                                                            
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.